Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 1 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 2 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 3 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 4 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 5 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 6 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 7 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 8 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 9 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 10 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 11 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 12 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 13 of 14
Case 6:21-ap-01084-WJ   Doc 4 Filed 07/27/21 Entered 07/27/21 09:30:25   Desc
                        Main Document    Page 14 of 14
